Citation Nr: 0709707	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-39 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1943 to March 1946.  He is a combat veteran of the 
Second World War, serving in the European Theater of 
Operations (ETO), and is decorated with the Combat 
Infantryman Badge (CIB) and Bronze Star Medal (BSM).

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. 

In September 2006, the Board granted a motion to advance the 
claim on the docket due to the veteran's advanced age.

In October 2006, the Board dispatched the veteran's claim to 
the VA Medical Center in Atlanta, Georgia, for an expert 
audiology opinion regarding a potential link between the 
veteran's combat noise exposure and his current hearing loss.  
The veteran's file was apparently either lost or misplaced, 
and the current claims file is a reconstructed file.  There 
are significant entries missing from the veteran's 
reconstructed claims file that were present in the original, 
particularly as relates to the service and procedural 
history.  The Board's request for a medical opinion, however, 
was based on evidence as presented in the original claims 
folder, and is a sufficient recitation of the facts of record 
as they appeared prior to the transfer of the file to the VA 
Medical Center in Atlanta.  As this is the case, the Board is 
able to make a final decision based on what the entire record 
looked like prior to being lost.  


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran currently experiences a bilateral hearing disability 
that, at least as likely as not, had causal origins during 
his active combat service as an infantryman in the Second 
World War.  




CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.385 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for bilateral hearing loss.  Therefore, no further 
development is needed with respect to this claim. 

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The veteran contends that he has experienced bilateral 
hearing loss since serving in the U.S. Army as a combat 
infantryman in the war against Nazi Germany.  Specifically, 
the veteran states that he was hit by shrapnel in combat, 
forced backward against a wall, then evacuated to a field 
hospital where he was treated for deafness in his left ear.  
The veteran then claims that he was evacuated to a general 
hospital in Paris, France, where he received additional 
treatment before being released back to his unit to further 
participate in the liberation of Europe.

The veteran was examined by a VA audiologist in February 
2005.  He was found to have moderate to profound hearing loss 
in his right ear and profound hearing loss in his left ear.  
The veteran's average pure tone hearing loss was listed as 85 
for the right ear and 105 for the left ear.  An additional VA 
audiological examination, dated in April 2005, stated that 
the veteran had a total hearing loss in his left ear.  These 
findings are within the regulatorily defined parameters for 
hearing loss, and from this, the Board concludes that the 
veteran does indeed experience a current bilateral hearing 
disability.  See 38 C.F.R. § 3.385.  As far as an etiology, 
however, the February 2005 examiner opined that "it is 
possible that the hearing loss was incurred in the service," 
but that "the ratio of possibility is so difficult to 
determine that it would only be speculative." 

The veteran's service medical history is, unfortunately, 
incomplete.  A December 2004 response from the National 
Personnel Records Center (NPRC) indicated that a portion of 
the veteran's records may have been destroyed in a 1973 fire 
occurring at that facility.  Available service records do not 
show any in-service complaints, diagnoses, or treatments for 
bilateral hearing loss.  This, however, does not mean that 
the veteran's claim goes unsubstantiated.  The Board notes 38 
U.S.C.A § 1154, which allows consideration of the type of 
service the veteran had, particularly as relates to hardships 
such as combat, in determining if lay testimony can be used 
to establish in-service occurrence of injuries or other 
disorders.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).  Specifically, the veteran, as a recipient of the BSM 
and CIB, was exposed to combat in the ETO where medical 
records may not have been adequately kept.  Indeed, it is not 
likely that a field hospital in the ETO, treating a great 
deal of wounded men under harsh and stressful conditions, 
would keep meticulous records of all the combat casualties to 
come under their care.  As such, under aforementioned 
statutory guidelines, the veteran is entitled to have his 
alleged in-service hearing problems treated as substantiated 
evidence of an in-service treatment.  See 38 U.S.C.A. § 1154.  

Given that the veteran's combat noise exposure is conceded, 
the Board felt it necessary to have an expert medical opinion 
of record to address the potential relationship between the 
veteran's military service and his current hearing loss.  In 
a March 2007 opinion from a Doctor of Audiology (Aud. D) at 
the VA Medical Center in Atlanta, Georgia, the veteran's 
hearing loss in both the right ear and left ear were 
determined to be at least as likely as not related to the 
veteran's combat service.  The examiner provided a detailed 
rationale as to how he reached his conclusion, and indicated 
that the claims file had been reviewed.  The Board finds that 
this unequivocally supportive opinion is not contradicted in 
the record, and clearly relates the veteran's current hearing 
disability to service.  As this is the case, the elements of 
service connection are met, and the veteran's claim is 
granted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


